JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                   NO. 01-14-00423-CV

   SOUTHWEST WARREN, INC. AND THOMAS EUGENE MCCAIN, Appellants

                                            V.

                           THERESA CRAWFORD, Appellee

     Appeal from the 149th District Court of Brazoria County. (Tr. Ct. No. 72986).

      This case is an appeal from the final judgment signed by the trial court on April
17, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment. Accordingly, the Court reverses the trial court’s judgment and remands the
case to the trial court (1) for a hearing on Theresa Crawford’s reasonable attorneys’ fees
incurred in seeking the default judgment to be assessed against Southwest Warren, Inc.
and Thomas Eugene McCain and (2) for a new trial.

      The Court orders that the appellee, Theresa Crawford, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 9, 2015.
Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.